DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/597484 filed on 10/09/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed07/16/2021. Claims 1, 3, 4, 11, 13, 14 and 20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-3, 11-13 and 20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-3, 11-13 and 20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 4-10 and 14-19 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 4-10 and 14-19 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Jia is directed to a method of calibrating a moving region of a guide robot. Although Jia discusses that a guide robot can use a light emitting module to indicate a pending moving direction, Jia fails to disclose "a color of the path indication information being determined to be different from a color of the target projection surface," as discussed in the interview. 
Accordingly, it is respectfully submitted that Claim 1 (and all associated dependent claims) patentably defines over Jia. 
Although Beggs discusses that different colors are used to project warning fields with different threat levels, Beggs fails to disclose "a color of the path indication information being determined to be different from a color of the target projection surface." That is, Beggs fails to remedy the deficiencies of Jia. Accordingly, it is respectfully submitted that Claims 4-10 patentably defines over Jia and Beggs.  	The prior art fails to explicitly teach an interaction method of a mobile robot, the method comprising: obtaining, by processing circuitry of the mobile robot via a sensor, sensing data indicating an ambient environment of the mobile robot; determining, by the processing circuitry, path indication information according to the sensing data, the path indication information including a planned path of the mobile robot; and projecting, by the processing circuitry, the path indication information on a target projection surface, a projection color of the projected path indication information being determined to be different from a color of the target projection surface on which the path indication information is projected.
Claims 2-10 depend from claim 1 and claims 12-19 depends from claim 11, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668